DETAILED ACTION
This is in response to the Request for Continued Examination filed 9/20/2021 wherein claim 3 has been canceled and claims 1-2 and 4-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Medawar et al. (US 3,592,291) in view of Berry et al. (US 2010/0269513), Lee (US 2008/0031738), Muzzy et al. (3,002,341), and Farquhar et al. (US 4,819,425).
Regarding Independent Claim 1,
Although Medawar appears to schematically show the two side portions (at 30) gradually diverging from one another going from upstream to downstream (see Figures 2-3; the distance between the walls at the upstream section of the openings is smaller than the distance between the walls at the downstream section of the openings), Medawar does not state that the edge of said opening comprises two side portions which gradually diverge from one another going from upstream to downstream, until the downstream portion, the two side portions having a convex shape or that the cover has a substantially flat portion which gradually diverges from the wall of each lobe to form a slope and having a shape corresponding to a shape of the opening. Medawar also does not teach that each scoop configured so that the flow exiting the scoop forms vortex structures or that the scoops facing each other along a circumferential direction around the longitudinal axis
Berry teaches (Figures 1-9) a liner (100) having a plurality of scoops (140, see Figures 2-4) formed by an opening in a wall (see Figure 2) of the liner (100) and by a cover (160) connected to an edge of the opening (at 150) except over a downstream portion (see Figures 2-4), so as to form a hole for passage of air (Paragraphs 0024-0025) between the outside and the inside of the liner (100; see Figures 2-4), wherein the cover (160) has a substantially flat portion (see Paragraph 0024 and Figures 3-4) which gradually diverges (due to the inclining wall; see Paragraph 0024) from the wall of the liner (100) so as to form a slope (at 160, see Figures 2-4) and has a shape corresponding to a shape of the opening (at 150; see Figures 2-4), the cover (160) extends (see Figures 3-4) over an entire length of the opening (at 150), wherein the edge of the opening (at 150) having two side portions which gradually diverge going from upstream to downstream, until the downstream portion (because the side walls connect a flat wall to an inclined wall; see Figures 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Medawar to include the liner having a plurality of scoops formed by an opening in a wall of the liner and by a cover connected to an edge of the opening except over a downstream portion, so as to form a hole for passage of air between the outside and the inside of the liner, wherein the edge of the opening comprises two side portions which gradually diverge going from upstream to downstream, until the downstream portion, wherein the cover having a substantially flat portion which gradually diverges from the wall of the liner so form a slope and having a shape 
Lee teaches (Figures 6-7) cooling holes (50) having a diffuser section (51) with side walls (53, 54) which give the opening a convex shape (see Figure 7 and Paragraph 0034) such that the side walls (53, 54) gradually diverge from each other going from upstream to downstream (see Figure 7 and Paragraph 0034). 
As discussed on Page 3, lines 6-10 of Applicant’s specification, the opening being flared or so as to spread gradually from upstream to downstream makes it possible for the formation of vortex structures. Therefore, the modification of Medawar in view of Berry to include Lee’s sidewall shape would result in vortex structures formed in the flow exiting the scoop.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Medawar in view of Berry to include the diffuser section with side walls which give the opening a convex shape, such that the side walls gradually diverge from each other going from upstream to downstream, as taught by Lee, in order to more evenly disperse and spread the discharge air outwardly along the exterior surface (see Paragraph 0034 of Lee). Medawar in view of Berry and Lee does not teach that the scoops face each other along a circumferential direction around the longitudinal axis.
Muzzy teaches (Figures 1-6) scoops (36) which inject a stream of air into a nozzle (at 18), wherein the scoops are positioned to face each other along a circumferential direction (see Figure 2) around the longitudinal axis (A) to reduce the total noise level (see Column 1, lines 33-47). Farquhar teaches (Figures 1-9) a lobed mixer (18) an internal first duct (10) and an external second duct (20), the two ducts being coaxial (see Figure 1) and separated on a downstream end of a cowl (the downstream end of 10, at 18), wherein the lobed mixer (18) having slots (18c1, 18c2) which may be sized, located, and oriented in order to maintain the necessary energy level in the boundary layer to keep it from In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the optimum design location of the openings in the lobed mixer results in maintaining the necessary energy level in the boundary layer to prevent separation from the interior wall.
Therefore, since the general conditions of the claim, i.e. that the location of the openings can be optimized, were taught in the prior art by Muzzy and Farquhar, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the location of the openings as taught by Muzzy and Farquhar in order to reduce a total noise level (Column 1, lines 33-47 of Muzzy) and to keep the boundary layer from separating from the interior wall (Column 4, line 58 – Column 5, line 2 of Farquhar). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
It is noted that the term “corresponding” is interpreted using Collin’s English dictionary definition “similar in position, purpose, form, etc: associated in a working or other relationship”. 

    PNG
    media_image1.png
    888
    900
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    957
    900
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    725
    540
    media_image3.png
    Greyscale


It is noted that the recitation “intended to be placed at a downstream end of a cowl for separating two coaxial ducts, namely a first duct which is internal and a second duct which is external”  is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding Claim 2, Medawar in view of Berry, Lee, Muzzy, and Farquhar teaches the invention as claimed and as discussed above. Medawar in view of Berry, Lee, Muzzy, and Farquhar does not teach, as discussed so far, wherein the two side portions at the edge of the opening give said opening a convex shape.
Lee teaches (Figures 6-7) cooling holes (50) having a diffuser section (51) with side walls (53, 54) at the edge of the opening (50; see Figures 6-7) give the opening a convex shape (see Figure 7 and Paragraph 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Medawar in view of Berry, Lee, Muzzy, and Farquhar to include the two side portions at the edge of the opening giving said opening a convex shape, as taught by Lee, in order to more evenly disperse and spread the discharge air outwardly along the exterior surface (see Paragraph 0034 of Lee).
Regarding Claim 4, Medawar in view of Berry, Lee, Muzzy, and Farquhar teaches the invention as claimed and as discussed above. Medawar in view of Berry, Lee, Muzzy, and Farquhar does not teach, as discussed so far, wherein the lobed mixer comprising a plurality of said scoops between at least a first base line and a second base line of the gutters formed by two successive lobes in the circumferential direction.
Farquhar teaches (Figures 1-9) a lobed mixer (18) having slots (18c1, 18c2) which may be sized, located, and oriented in order to maintain the necessary energy level in the boundary layer to keep it from separating or detaching from the interior wall (Column 4, line 58 – Column 5, line 2). Therefore, the In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the optimum design location of the openings in the lobed mixer results in maintaining the necessary energy level in the boundary layer to prevent separation from the interior wall.
Therefore, since the general conditions of the claim, i.e. that the location of the openings can be optimized, were taught in the prior art by Farquhar, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the location of the openings as taught by Farquhar in order to keep the boundary layer from separating from the interior wall (Column 4, line 58 – Column 5, line 2). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 5, Medawar in view of Berry, Lee, Muzzy, and Farquhar teaches the invention as claimed and as discussed above. Medawar in view of Berry, Lee, Muzzy, and Farquhar does not teach, as discussed so far, wherein the lobed mixer comprising two scoops having different elongation directions between a first base line and a second base line of the gutters formed by two successive lobes in the circumferential direction.
Farquhar teaches (Figures 1-9) a lobed mixer (18) having two slots (18c1, 18c2) which may be sized, located, and oriented in order to maintain the necessary energy level in the boundary layer to keep it from separating or detaching from the interior wall (Column 4, line 58 – Column 5, line 2). Therefore, orientations of the openings in the lobed mixer, i.e. the elongation directions of the scoops, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the optimum design orientations of the openings in the lobed mixer results in maintaining the necessary energy level in the boundary layer to prevent separation from the interior wall.
Therefore, since the general conditions of the claim, i.e. that the orientations of the openings can be optimized, were taught in the prior art by Farquhar, it is not inventive to discover the optimum workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 6, Medawar in view of Berry, Lee, Muzzy, and Farquhar teaches the invention as claimed and as discussed above. Medawar further teaches (Figures 1-3) wherein the lobed mixer (16) comprising at least one scoop (20, 22) for passage from the first duct (the duct surrounding 16) to the second duct (the duct within 16 – see Figure 2). Medawar in view of Berry, Lee, Muzzy, and Farquhar does not teach, as discussed so far, one scoop for the passage from the second duct to the first duct, wherein the scoops are located between a first base line and a second base line of the gutters formed by two successive lobes in the circumferential direction.
Farquhar teaches (Figures 1-9) a lobed mixer (18) having openings (18c1, 18c2) which provide passage from the first duct (the duct surrounding 18) to the second duct (the duct within 18), wherein the lobed mixer (18) also includes “[v]ents or openings in the valley bottoms for injecting primary flow gases [the duct within 18] into the secondary flow spaces [the duct surrounding 18] between lobes along the valley bottoms” (see Column 5, lines 16-21). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Medawar in view of Berry, Lee, Muzzy, and Farquhar to include the openings to provide passage from the first duct to the second duct as well as openings to provide passage from the second duct to the first duct, as taught by Farquhar, in order to prevent boundary layer separation and maintain boundary layer adherence (Column 4, line 58 – Column 5, line 21).
Farquhar further teaches (Figures 1-9) a lobed mixer (18) having slots (18c1, 18c2) which may be sized, located, and oriented in order to maintain the necessary energy level in the boundary layer to keep it from separating or detaching from the interior wall (Column 4, line 58 – Column 5, line 2). Therefore, the location of the openings in the lobed mixer is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 
Therefore, since the general conditions of the claim, i.e. that the location of the openings can be optimized, were taught in the prior art by Farquhar, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the location of the openings as taught by Farquhar in order to keep the boundary layer from separating from the interior wall (Column 4, line 58 – Column 5, line 2). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 7, Medawar in view of Berry, Lee, Muzzy, and Farquhar teaches the invention as claimed and as discussed above. Medawar in view of Berry, Lee, Muzzy, and Farquhar does not teach, as discussed so far, wherein said lobes form gutters of which a first base line and a second base line, having alternately a positive angle of incidence and a negative angle of incidence in a downstream direction with respect to the longitudinal axis, are circumferentially successive.
Farquhar teaches (Figures 1-9) lobes (see Figures 4-5) which form gutters (the valleys and crests of the lobes; see Figures 2-5) of which the base lines (at 18a1 and 18b in Figure 3), having alternately a positive angle of incidence (due to the crests at 18b diverging away from the central longitudinal axis O-O; see Figures 1 and 3) and a negative angle of incidence (due to the valleys at 18a1 converging towards the central longitudinal axis O-O; see Figures 1 and 3) in the downstream direction with respect to the longitudinal axis (axis O-O; see Figure 1), are circumferentially successive (see Figures 4-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Medawar in view of Berry, Lee, Muzzy, and Farquhar to include the lobes forming gutters which said at least first and second base lines, having alternately a positive angle of incidence and a negative angle of incidence in a downstream direction with respect to the longitudinal axis, are circumferentially successive, as taught by Farquhar, in order to accelerate mixing and produce lower noise (Column 1, line 25-54).
Regarding Claim 8, Medawar in view of Berry, Lee, Muzzy, and Farquhar teaches the invention as claimed and as discussed above. Medawar in view of Berry, Lee, Muzzy, and Farquhar does not teach, as discussed so far, a turbine engine comprising the lobed mixer according to claim 1.
Farquhar teaches (Figures 1-9) a turbine engine (a high bypass turbofan jet propulsion engine; see abstract and Figure 1) comprising a lobed mixer (at 18 – see Figures 1 and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Medawar in view of Berry, Lee, Muzzy, and Farquhar to include a turbine engine comprising the lobed mixer according to claim 1, as taught by Farquhar, in order to accelerate mixing and produce lower noise (Column 1, line 25-54).
Regarding Claim 9, Medawar in view of Berry, Lee, Muzzy, and Farquhar teaches the invention as claimed and as discussed above. Medawar further teaches (Figures 1-3) wherein each lobe (16) has two sidewalls (annotated below). Medawar in view of Berry, Lee, Muzzy, and Farquhar does not teach each scoop is installed on each side wall.
Farquhar teaches (Figures 1-9) a lobed mixer (18) having slots (18c1, 18c2) which may be sized, located, and oriented in order to maintain the necessary energy level in the boundary layer to keep it from separating or detaching from the interior wall (Column 4, line 58 – Column 5, line 2). Therefore, the location of the openings in the lobed mixer is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the optimum design location of the openings in the lobed mixer results in maintaining the necessary energy level in the boundary layer to prevent separation from the interior wall.
Therefore, since the general conditions of the claim, i.e. that the location of the openings can be optimized, were taught in the prior art by Farquhar, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the location of the openings as taught by Farquhar in order to keep the boundary layer from separating from the interior wall (Column 4, line 58 – Column 5, line 2). It has been held that “[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

    PNG
    media_image4.png
    1507
    1000
    media_image4.png
    Greyscale

Regarding Claim 10, Medawar in view of Berry, Lee, Muzzy, and Farquhar teaches the invention as claimed and as discussed above. Medawar further teaches (Figures 1-3) wherein each lobe (16) has two sidewalls (annotated above). Medawar in view of Berry, Lee, Muzzy, and Farquhar does not teach each scoop is installed in a substantially flat portion of the side walls.
Farquhar teaches (Figures 1-9) a lobed mixer (18) having slots (18c1, 18c2) which may be sized, located, and oriented in order to maintain the necessary energy level in the boundary layer to keep it from separating or detaching from the interior wall (Column 4, line 58 – Column 5, line 2). Therefore, the location of the openings in the lobed mixer is recognized as a result-effective variable, i.e. a variable In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the optimum design location of the openings in the lobed mixer results in maintaining the necessary energy level in the boundary layer to prevent separation from the interior wall.
Therefore, since the general conditions of the claim, i.e. that the location of the openings can be optimized, were taught in the prior art by Farquhar, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the location of the openings as taught by Farquhar in order to keep the boundary layer from separating from the interior wall (Column 4, line 58 – Column 5, line 2). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Regarding Independent Claim 12, Medawar teaches (Figures 1-3) a lobed mixer (at 16; see Figures 1-3), the lobed mixer (at 16; see Figures 1-3) comprising at least one peripheral succession of lobes (16; see Figure 1) having a general radial orientation with respect to a longitudinal axis of the lobed mixer (see Figures 1-2), each lobe (16) forming a gutter (annotated above) extending mainly along the longitudinal axis (see Figure 2), and comprising two side walls (annotated above), each lobe (16) having at least one peripheral succession of scoops (20, 22, 24, 26) placed on said lobes (16) for passage of flow from the second duct which is external (the duct surrounding 16) to the first duct which is internal (the duct within 16), at least one of said scoops (20, 22, 24, 26) being formed by an opening (see Figures 2-3 and Column 2, lines 5-20) in a wall (annotated above) of the lobed mixer in a region of the lobes (16), the opening (see Figures 2-3) being elongate in a given direction having a mainly axial component (see scoop opening extending along the central longitudinal axis shown in Figure 2), and a cover (at 28) located entirely on the first duct side (see Figures 2-3) with respect to said wall (annotated above), said cover (28) being connected to an edge (via sidewalls 30) of the opening (see Figures 2-3) except over a downstream portion (see the opening of the cover at the downstream end in Figures 2-3), so as to form a hole for passage of the flow between the two coaxial ducts (see Figures 2-3 and Column 2, lines 25-35),

Although Medawar appears to schematically show the two side portions (at 30) gradually diverging from one another going from upstream to downstream (see Figures 2-3; the distance between the walls at the upstream section of the openings is smaller than the distance between the walls at the downstream section of the openings), Medawar does not state that the edge of said opening comprises two side portions which gradually diverge from one another going from upstream to downstream, until the downstream portion, the two side portions having a convex shape or that the cover has a substantially flat portion which gradually diverges from the wall of each lobe to form a slope and having a shape corresponding to a shape of the opening. Medawar also does not teach that each scoop configured so that the flow exiting the scoop forms vortex structures or that the scoops facing each other along a circumferential direction around the longitudinal axis.
Berry teaches (Figures 1-9) a liner (100) having a plurality of scoops (140, see Figures 2-4) formed by an opening in a wall (see Figure 2) of the liner (100) and by a cover (160) connected to an edge of the opening (at 150) except over a downstream portion (see Figures 2-4), so as to form a hole for passage of air (Paragraphs 0024-0025) between the outside and the inside of the liner (100; see Figures 2-4), wherein the cover (160) has a substantially flat portion (see Paragraph 0024 and Figures 3-4) which gradually diverges (due to the inclining wall; see Paragraph 0024) from the wall of the liner (100) so as to form a slope (at 160, see Figures 2-4) and has a shape corresponding to a shape of the opening (at 150; see Figures 2-4), the cover (160) extends (see Figures 3-4) over an entire length of the opening (at 150), wherein the edge of the opening (at 150) having two side portions which gradually diverge going from upstream to downstream, until the downstream portion (because the side walls connect a flat wall to an inclined wall; see Figures 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Medawar to include the liner having a plurality of scoops formed by an opening in a wall of the liner and by a cover connected to an edge of the opening except over a downstream portion, so as to form a hole for passage of air between the outside and the inside of the 
Lee teaches (Figures 6-7) cooling holes (50) having a diffuser section (51) with side walls (53, 54) which give the opening a convex shape (see Figure 7 and Paragraph 0034) such that the side walls (53, 54) gradually diverge from each other going from upstream to downstream (see Figure 7 and Paragraph 0034). 
As discussed on Page 3, lines 6-10 of Applicant’s specification, the opening being flared or so as to spread gradually from upstream to downstream makes it possible for the formation of vortex structures. Therefore, the modification of Medawar in view of Berry to include Lee’s sidewall shape would result in vortex structures formed in the flow exiting the scoop.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Medawar in view of Berry to include the diffuser section with side walls which give the opening a convex shape, such that the side walls gradually diverge from each other going from upstream to downstream, as taught by Lee, in order to more evenly disperse and spread the discharge air outwardly along the exterior surface (see Paragraph 0034 of Lee). Medawar in view of Berry and Lee does not teach that the scoops face each other along a circumferential direction around the longitudinal axis.
Muzzy teaches (Figures 1-6) scoops (36) which inject a stream of air into a nozzle (at 18), wherein the scoops are positioned to face each other along a circumferential direction (see Figure 2) around the longitudinal axis (A) to reduce the total noise level (see Column 1, lines 33-47). Farquhar teaches (Figures 1-9) a lobed mixer (18) an internal first duct (10) and an external second duct (20), the In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the optimum design location of the openings in the lobed mixer results in maintaining the necessary energy level in the boundary layer to prevent separation from the interior wall.
Therefore, since the general conditions of the claim, i.e. that the location of the openings can be optimized, were taught in the prior art by Muzzy and Farquhar, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the location of the openings as taught by Muzzy and Farquhar in order to reduce a total noise level (Column 1, lines 33-47 of Muzzy) and to keep the boundary layer from separating from the interior wall (Column 4, line 58 – Column 5, line 2 of Farquhar). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
It is noted that the term “corresponding” is interpreted using Collin’s English dictionary definition “similar in position, purpose, form, etc: associated in a working or other relationship”. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Medawar et al. (US 3,592,291) in view of Berry et al. (US 2010/0269513), Lee (US 2008/0031738), Muzzy et al. (3,002,341), and Farquhar et al. (US 4,819,425). as applied to claim 1 above, and further in view of Shannon (US 4,754,924).
Regarding Claim 11, 
Shannon teaches (Figures 1-8) scoops (at 11) and openings (at 14), wherein the openings (at 14) are V-shaped (in the shape of isosceles triangles, see Column 7, lines 18-34). 
Applicant has not disclosed that using a V-shaped opening results in an unpredicted result not seen in the Prior Art and it appears that the invention would perform equally well with either Medwar’s opening shape shown in Figure 3 or the opening shapes shown in Shannon’s Figure 7.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Medawar in view of Berry, Lee, Muzzy, and Farquhar to include the openings having a V-shape, as taught by Shannon, because absent persuasive evidence that the shape of the opening is functionally significant, the limitations above constitute a mere change in shape and fail to patentably distinguish over the prior art. See MPEP 2144.04 IV B.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-12 have been considered but are moot because the arguments do not apply to the new combination of references used in the current rejection, necessitated by amendment.
Further, regarding the limitation “the flow exiting the scoop forms vortex structures”, that the actions of the fluid are intended use recitations – “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims” (MPEP 2115 [R-2]). In this case, the fluid exiting the scoop is considered the material or article worked upon and does not impart patentability to the claims.
As discussed in the body of the rejection above, Applicant states that the opening is flared or so as to spread gradually from upstream to downstream makes it possible for the formation of vortex structures (see Page 3, lines 6-10 of Applicant’s specification). Therefore, according to Applicant’s explanation, the modification of Medawar in view of Berry to include Lee’s sidewall shape would result in vortex structures formed in the flow exiting the scoop.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 (Notice of References Cited) for additional references (Markowski – US 3811277) showing apertures being placed on the sidewalls of the lobes (see Figures 25-27).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741